DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-20 are pending.


Drawings
2.	The drawings are objected to because Figures 3-26 contain very small ineligible print, dark shading and shadowing that makes them unable to be read. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

 5.	Claims 1-20 are directed to ascertaining the quality of packaged and/or manufactured goods, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a system, comprising the following limitations:
 	wherein said allows for a user to collect and input data on said goods to store and process said data, wherein said data is collected and input in real-time and collated and output and display information in real time to allow for substantially instantaneous review against established product rules, said instantaneous review against established product rules allowing the user to ascertain the quality of the packaged and/or manufactured goods, to provide data for the established product rules, and to automatically input.
 	These actions, when considered both individually and as a whole are directed to actions that facilitate ascertaining the quality of packaged and/or manufactured goods.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A tablet
A mobile computer device

A temperature reader
A moisture sensor
A RFID sensor 
A counter that comprises a light beam used for counting

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that 
                
Independent claim 10 and Dependent claims 2-9 and 11-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2010/0049566, Fukuoka, et al., hereinafter Fukuoka.
9.	Regarding claim 1, Fukuoka discloses a quality assurance system for ascertaining the quality of packaged and/or manufactured goods, wherein said system comprises one or more tablets and/or mobile computer devices that allows for a user to collect and input data on said goods on said one or more tablets and/or mobile computer devices, said tablets and/or mobile computer devices configured to store and process said data, wherein said data is collected and input in real-time and collated and output and display information in real time to allow for substantially instantaneous review against established product rules, said instantaneous review against established product rules allowing the user to ascertain the quality of the packaged and/or manufactured goods, said system further comprising a peripheral device, wherein said 

11.	Regarding claim 3, Fukuoka discloses the method of claims 1 and 2 as described above.  Fukuoka further discloses wherein the established product rules comprise checks that the user uses as a guide to collect and input data on said goods on said one or more tablets and/or mobile computer devices, (page 6, para. 93, such as a personal computer, a mobile phone, or a personal digital assistant (PDA), and is 
12.	Regarding claim 4, Fukuoka discloses the method of claims 1, 2, and 3 as described above.  Fukuoka further discloses wherein the checks comprise one or more of data that can be collected by the user and input as text, input from a dropdown menu, or input using a toggle, (pages 7-8, para. 103, if the quality control manager selects a master definition menu from among the menus of an execution screen displayed on the display section 17 of the client device 20, master definition is performed. Specifically, when a company information definition menu is selected from among the master definition menus, the client device 20 displays a popup screen for company information input on the display section).
13.	Regarding claim 5, Fukuoka discloses the method of claim 1-4 as described above.  Fukuoka further discloses wherein the system further comprises a mouse, a stylus, or a weigh scale, (page 6, para. 90, a user interface, such as a keyboard, a mouse, a keypad, an infrared remote controller, a stick key, or a push button, and supplies a control signal indicating an operation to the CPU).
14.	Regarding claim 6, Fukuoka discloses the method of claims 1-5 as described above.  Fukuoka further discloses wherein said system uses established product rules derived from the food rules form the U.S. Code of Federal Regulations, (page 4, para. 
15.	Regarding claim 7, Fukuoka discloses the method of claims 1-4 as described above.  Fukuoka further discloses wherein the toggle is present in the system and the toggle is a pass/fail toggle, (Fig. 19 and page 5, para. 80, The quality control system is constructed as a distributed, cooperative system that is capable of predicting design quality of a finished product manufacturer, a failure due to accumulation of a quality tolerance of actually assembled parts, and a range of effect of the failure, and freely searching quality-product cooperation between companies or factories through Internet in order to execute a precaution or preliminary countermeasure in a global and cross-company manner, and page 6, para. 84, an input operation control section 16 that processes and controls an input operation through an operating device (not shown) as a user interface, and a display section 17 that functions as a display unit for displaying various kinds of information).
16.	Regarding claim 8, Fukuoka discloses the method of claims 1-4 and 7 as described above.  Fukuoka further discloses wherein the toggle is a pass/fail toggle that 
17.	Regarding claim 9, Fukuoka discloses the method of claim 1 as described above.  Fukuoka further discloses wherein said established product rules include one or more or weight, count number, count audit, average weight, weight audit, sum weight, or appearance, (page 4, para. 63, A finished product manufacturer that is responsible for quality of a finished product and gives a customer a quality assurance decides a management standard (dimension, weight, material, voltage, and the like) for finished product assurance).
18.	Regarding claim 10, Fukuoka discloses a method of ascertaining the quality of packaged and/or manufactured goods, said method comprising formulating a quality control plan and implementing said plan to instantaneously ascertain the quality of said packaged and/or manufactured goods, wherein said quality control plan comprises at least one quantitative or qualitative check that allows for a user to input data on a tablet 
19.	Regarding claims 11-18 and 20, these claims are rejected for the same reasons as set forth in claims 1 and 3-10 above.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Method and apparatus for a product lifecycle management process, (US 20030033191 A1), Davies, et al., discloses techniques, methods, systems and system components facilitate new product development and product lifecycle management in an enterprise. According to a specific embodiment, the invention provides a networked-enabled development software engine that assists users coordinate and keep track of progress and status of development activities. A unifying structure for Business Objects allows the software engine to provide a number of integrated cross-program functions, such as portfolio review and automated resource assignment and allows object portability and allows new objects to be more easily created from old objects. 
B.	METHOD AND SYSTEM FOR MANAGING PRODUCT REGULATIONS AND STANDARDS, (US 20130262484 A1), Kamat, et al., discloses A product regulations and standards management system for filtering, organizing, and generating from product regulations and standards raw data, collected from various governments, regulatory authorities, or trade associations, a plurality of different types of reports organized by the characteristics of the information recorded in the reports, wherein the characteristics include, but not limited to, granularity of the information, product/service lines covered by the information, publication time of the information, effective time period of the information, economic and geographical locations covered by the information. The different types of reports comprise a Basic Summary, a Simple Specification, a Complex Specification, and a Product Guideline. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-F 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624